                           1    Robert A. Julian (SBN 99469)
                                Cecily A. Dumas (SBN 111449)
                           2    BAKER & HOSTETLER LLP
                                1160 Battery Street, Suite 100
                           3    San Francisco, CA 94111
                                Telephone:     628.208.6434
                           4    Facsimile:
                                Facsimile•     310.820.8859
                                Email: rjulian@bakerlaw.com
                            5   Email: cdumas@bakerlaw.com
                            6   Eric E. Sagerman (SBN 155496)
                                Lauren T. Attard (SBN 320898)
                            7   BAKER & HOSTETLER LLP
                                11601 Wilshire Boulevard
                            8   Suite 1400
                                Los Angeles, CA 90025
                            9   Telephone:    310.820.8800
                                Facsimile:    310.820.8859
                           10   Email: esagerman@bakerlaw.com
                                Email: lattard@bakerlaw.com
                           11
                                Counsel for
                                        for Official Committee of
                                                               of Tort Claimants
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                           12
     S AN F RANCISCO




                           13                             UNITED STATES BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA
                           14                                  SAN FRANCISCO DIVISION
                           15   In re:                                             Case No. 19-30088 (DM)
                           16   PG&E CORPORATION                                   Chapter 11
                           17            -and-                                     (Lead Case)
                           18   PACIFIC GAS AND ELECTRIC                           (Jointly Administered)
                                COMPANY,
                           19
                                                               Debtors
                           20
                                                                                   DECLARATION OF STEVEN M.
                           21
                                                                                   CAMPORA IN SUPPORT OF OFFICIAL
                                □ Affects PG&
                                ❑ Affects PG& E Corporation
                                              E Corporation                        COMMITTEE OF TORT CLAIMANTS’
                                                                                                        CLAIMANTS'
                           22
                                                                                   LIMITED JOINDER, OBJECTION AND
                                □ Affects Pacific
                                ❑ Affects Pacific Gas
                                                  Gas and
                                                      and Electric Company
                                                          Electric Company         COUNTER MOTION TO DEBTORS'
                                                                                                        DEBTORS’
                           23
                                                                                   WILDFIRE ASSISTANCE PROGRAM
                                ■ Affects both
                                ■ Affects both Debtors
                                               Debtors                             MOTION (DKT. NO. 1777)
                           24
                                                                                   Date:    May 22, 2019
                           25                                                               9:30 a.m. (Pacific Time)
                                                                                   Time:
                                     papers shall be filed
                                *All papers           filed in the Lead Case,      Place:   United States Bankruptcy Court
                           26                                                                              16th Floor
                                No. 19-30088 (DM)                                           Courtroom 17, 16th
                                                                                            San Francisco, CA 94102
                           27

                           28
                           1           1.       I, Steven M. Campora, am licensed to practice laws in the courts of the State of
                           2    California, and am a partner of the law firm of Dreyer Babich Buccola Wood & Campora LLP

                           3    (“Dreyer Babich”),
                                ("Dreyer Babich"), resident in its Sacramento office. I have personal knowledge of the facts set

                           4    forth in this declaration and if called to testify, could and would competently testify thereto.
                            5          2.       Dreyer Babich served as counsel to several plaintiffs who sued Pacific Gas and
                            6   Electric Company ("PG&E")
                                                 (“PG&E”) for damages sustained in the wildfire in Amador County and
                            7   Calaveras County in September 2015, that was determined to have been caused by PG&E's
                            8   electrical equipment. I received on behalf of those plaintiffs information from PG&E regarding
                            9   “PG&E's Offer of Assistance To Address Urgent Needs."
                                "PG&E's                                       Needs.”
                           10          3.       Attached hereto as EXHIBIT A and incorporated herein by reference is a letter,
                           11   dated November 18, 2015, from counsel for PG&E to me and other counsel for residents impacted
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                by the Butte Fire regarding "PG&E's
                                                            “PG&E’s Offer of Assistance to Address Urgent Needs."
                                                                                                          Needs.” The letter
     S AN F RANCISCO




                           13   included an attachment entitled "PG&E's
                                                                “PG&E’s Offer of Assistance to Address Urgent Needs —
                                                                                                                    –
                           14   Description.”
                                Description."

                           15          4.       Attached hereto as EXHIBIT B and incorporated herein by reference is a letter,
                           16   dated November 20, 2015, from FEMA to PG&E in which FEMA gave PG&E direction concerning
                           17   how PG&E's victims fund intersected with FEMA benefits.
                           18

                           19                                                                                              14, 2019.
                                I declare under penalty of perjury that the foregoing is true and correct. Executed on May __,
                           20

                           21

                           22

                           23

                           24                                                       Steven M. Campora

                           25

                           26

                           27

                           28
                                                                                -2-
